Citation Nr: 0903300	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-36 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for right knee degenerative arthritis.

2.  Entitlement to service connection for left hip pain, to 
include as secondary to service-connected left knee 
arthroplasty and right knee degenerative arthritis.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1971 to 
January 1975.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In September 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.  At the hearing, the veteran submitted additional 
evidence with a waiver of initial RO consideration.  See 38 
C.F.R. § 20.1304 (2008).

Additionally, in September 2008 the veteran submitted a 
statement withdrawing the appeal for entitlement to service 
connection for left foot numbness, as secondary to service-
connected left knee arthroplasty.  Thus, the Board no longer 
has jurisdiction over that issue.  38 C.F.R. § 20.204 (2008).

The Board notes that the RO issued a Statement of the Case in 
October 2007 with regard to the veteran's claims for service 
connection for bilateral arm numbness, right foot numbness, 
degenerative disc disease of the lumbar spine, degenerative 
disc disease of the cervical spine, and headaches, as well as 
his claim for entitlement to individual unemployability (to 
include on an extraschedular basis).  However, the veteran 
did not file a Substantive Appeal with regard to these 
claims.  As such, these issues are not before the Board.


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates 
that the veteran's right knee degenerative arthritis is 
characterized by pain, with flexion limited to 90 degrees at 
worst and extension limited to 10 degrees at worst.  

2.  An MRI conducted in February 7, 2007 noted the veteran 
with a tear of the posterior horn medial meniscus.

3.  There is no objective evidence establishing that the 
veteran suffers from a left hip disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right knee degenerative arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2008).

2.  The criteria for a separate 10 percent evaluation for 
instability of the right knee have been met as of February 7, 
2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 4.71a, Diagnostic Code 5257; VAOPGCPREC 9-98 and 23-
97.

3.  The criteria for establishing service connection for a 
left hip disability have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2008).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, VCAA notice was provided in July 2004 and 
November 2004 letters, which advised the veteran of what 
information and evidence is needed to substantiate the claims 
for service connection, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  A November 2006 letter 
advised the veteran of the evidence needed to substantiate a 
claim for a higher rating and the distribution of duties in 
obtaining such evidence.  November 2006 and June 2008 letters 
advised the veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  The case was last adjudicated 
in July 2008.

In any event, the veteran's claim for a higher rating for his 
right knee disability arises from the initial grant of 
service connection for that disability.  In Dingess the Court 
held that in cases in which service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 
38 C.F.R. § 3.159(b)(3)(i) (2008).  Thus, because the notice 
that was provided before service connection was granted for 
right knee degenerative arthritis was legally sufficient, 
VA's duty to notify in this case with regard to that issue 
has been satisfied.  See generally Turk v. Peake, 21 Vet. 
App. 565 (2008) (where a party appeals from an original 
assignment of a disability rating, the claim is classified as 
an original claim, rather than as one for an increased 
rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 
(1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) 
(establishing that initial appeals of a disability rating for 
a service-connected disability fall under the category of 
"original claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
veteran's service treatment records, post-service VA 
treatment records and examination reports, a statement from 
the veteran's private orthopedic doctor, and hearing 
testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by responding to notices 
and by providing testimony at his hearing.  Thus, the veteran 
was provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the veteran.  See Sanders, 487 F.3d 881.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. §§ 4.45, 4.59 (2008).

The Board has reviewed all of the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that he is entitled to an initial 
evaluation in excess of 10 percent for right knee 
degenerative arthritis.  Such disability has been rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5010, effective September 3, 2004.

Under Diagnostic Code 5010, arthritis that is due to trauma 
and substantiated by 
X-ray findings is to be rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2008).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2008).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  .

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).

Limitation of extension of the leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2008).

Turning to the evidence, a March 2004 VA treatment record 
documents the veteran's complaints of right knee instability 
during stair climbing and ambulation, along with crepitus and 
increased laxity of the right knee.  A September 2004 VA 
treatment record states that range of motion was within full 
limits for the veteran's right knee.

The veteran underwent a VA joints examination for his right 
knee in December 2004.  On that occasion, he complained of 
pain, locking, and swelling of the right knee, but denied any 
"giving way" or feelings of instability of the right knee.  
He reported increased pain in the right knee with increased 
activities, and he also reported some fatigability and 
weakness in the right knee.  The veteran used a cane for 
ambulation, but it was noted that this was merely to protect 
his right knee.  It was noted that the veteran treated his 
right knee symptoms on his own with over-the-counter pain 
medication, which provided mild relief.  By the veteran's 
report, his activities of daily living were restricted due to 
pain and swelling in his right knee.  The veteran also 
reported flare-ups of pain when he was more active or if he 
had to do a lot of walking, which was noted to occur on a 
fairly regular basis.  

Physical examination of the veteran's right knee showed 
normal alignment and full range of motion (from 0 to 140 
degrees of flexion), as well as a small effusion and mildly 
tender medial and lateral joint lines.  It was noted that the 
medial collateral ligament (MCL) and the anterior cruciate 
ligament (ACL) were stable on the right.  It was also noted 
that the veteran had pain with full range of motion and full 
flexion.  There was increased pain with resisted motion, and 
there was some mild fatigability and weakness seen with 
repetitive flexion and extension of the right knee joint.  No 
incoordination of motion was seen.  The veteran had a mild 
antalgic gait favoring both sides.  Accompanying X-rays taken 
on the day of the examination showed moderate osteoarthritis 
in the medical compartment of the right knee joint.  The 
veteran was diagnosed with degenerative arthritis of the 
right knee.  The VA examiner assigned an additional 10 
degrees of range of motion loss in right knee flexion when 
considering DeLuca factors, and determined that pain had the 
most significant functional impact out of all factors 
considered.

A June 2005 VA treatment record notes that the veteran's gait 
was antalgic and normal; on that occasion, a musculoskeletal 
examination of the veteran revealed no decreased range of 
motion, instability, redness, or swelling, despite his report 
of right knee instability.  A September 2005 VA treatment 
record notes the veteran's report that his right knee 
occasionally buckled and that he had moderate osteoarthritis 
of the right knee.  An October 2005 VA treatment record notes 
that the veteran's right knee had crepitus, but no effusion 
or warmth.

In his October 2005 notice of disagreement, the veteran 
stated that his right knee gave in on him frequently, that it 
locked up on him, that he could feel it hitting "bone to 
bone" and could hear it making a "clacking" sound.

A November 2005 VA treatment record reflects the veteran's 
complaints about his right knee giving out and being painful 
with gait activities.  A September 2006 VA treatment record 
reflects that, upon examination, the veteran's right knee 
showed 5/5 flexion and 5/5 extension.

On his November 2006 VA Form 9, the veteran stated that he 
had problems bending his right knee and that he was able to 
extend the knee only with severe pain.

A December 2006 VA treatment record shows that the veteran 
reported that his right knee buckled and gave out at times; 
examination revealed crepitus and tenderness along the medial 
joint line, but there was no instability on testing.  A 
December 2006 VA X-ray showed chondrocalcinosis in the medial 
and lateral compartments of the right knee, but no evidence 
of joint effusion; a follow-up report reflected that this 
December 2006 right knee X-ray was stable.  

A January 2007 VA treatment record reflects the veteran's 
complaints of stiffness and weakness in his right knee; range 
of motion in the right knee measured 0 to 110 degrees, with 
decreased flexion during swing phase; the veteran complained 
of intermittent buckling with gait.  Later in January 2007, a 
VA treatment record reflects that the veteran stated that his 
right knee was bothering him and not stable; he described his 
right knee pain as being worse after walking and that it 
sometimes felt like the right knee would give out, though it 
was noted that he had not fallen in over a month.  Physical 
examination revealed no crepitus and a slight antalgic gait 
as the veteran ambulated with a cane.  

A February 2007 VA MRI report of the veteran's right knee 
revealed degenerative changes of the medial compartment with 
degenerative process of the anterior and posterior horns of 
the medial meniscus and tear of the posterior horn medial 
meniscus, with small joint effusion.  A March 2007 VA 
treatment record reflects that the veteran reported falling 
after his right knee buckled, and he was assessed with right 
knee instability by the physical therapist which was to be 
evaluated by the orthopedic department.  A May 2007 VA 
treatment record notes that range of motion in the veteran's 
right knee measured from 10 to 100 degrees; accompanying X-
rays of the right knee showed nearly complete loss of medial 
cartilage with some osteophytes, along with degenerative 
joint disease, meniscus tear, and probable small joint 
effusion.  It was noted that ligament stability was 
questionable given the discomfort with testing.

A June 2007 VA treatment record shows that the veteran was 
fitted for a brace for his right knee.  Over the course of 
two weeks from June 2007 to July 2007, the veteran received 
three synvisc injections in his right knee; on all three 
occasions, he denied any swelling, warmth, redness, 
tingling/numbness, catching, buckling, and locking in his 
right knee, and physical examination revealed no effusion.  
An August 2007 VA treatment record documents the veteran's 
ongoing complaints of chronic right knee pain with any range 
of motion due to severe osteoarthritis; it was noted that he 
wore a brace and that he likely had a meniscal tear.  A 
September 2007 VA treatment record reflects that the veteran 
had moderate pain in his right knee and that he wore a brace 
on his right knee; the veteran also reported that he would 
lose his balance and fall due to right knee instability that 
occurred frequently; on this occasion, he manifested limited 
weight-bearing tolerance due to right knee pain.

In a September 2007 statement, the veteran's private 
orthopedic doctor (R.W.D., M.D.) stated that the veteran 
currently had severe post-traumatic osteoarthritis of the 
right knee.  Dr. R.W.D. went on to state that he had 
recommended an evaluation for the veteran to undergo a right 
total knee arthroplasty.

In a September 2007 statement, the veteran stated that his 
right knee problems caused him to fall down, that he could 
not walk or climb stairs, and that he used a cane and could 
walk only short distances.

A January 2008 VA X-ray of the veteran's right knee revealed 
severe degenerative changes and medial compartment space 
narrowing with evidence for bone on bone articulation and 
intercondylar eminence spurring, and small joint effusion was 
appreciated, but no fracture or dislocation was seen.  In a 
January 2008 VA treatment record, the veteran stated that he 
had to watch out when he walked because his right knee could 
give out at any time.  A February 2008 VA treatment record 
reflects the veteran's complaints of right knee pain and 
severe osteoarthritis; it was noted that there was no locking 
or giving way of the right knee, and range of motion of the 
right knee measured from 0 to 90 degrees with pain (using 
cane) and obvious hypertrophy and genu varus with crepitus.  
A March 2008 VA treatment record documents the veteran's 
complaints of severe right knee pain secondary to end-stage 
osteoarthritis.  A May 2008 VA treatment record reflects the 
veteran's complaints of severe pain and discomfort in his 
right knee.  In a June 2008 VA treatment record, it was noted 
that the veteran had severe pain in his right knee; physical 
examination revealed that range of motion of the right knee 
measured from 0 to 125 degrees, with unstable varus/valgus 
and no effusion.

Two weeks later, the veteran underwent a VA joints 
examination for his right knee in June 2008.  On that 
occasion, he complained of constant pain in his right knee at 
an intensity level from 5 to 7 (out of 10).  He reported that 
he got swelling in his right knee and that it locked up when 
going down stairs.  It was noted that he would have a total 
right knee arthroplasty scheduled once he got his diabetes 
under control.  It was noted that the veteran's gait was slow 
and that he used a cane when walking.  Physical examination 
revealed significant crepitus in the right knee.  It was 
noted that, due to guarding, a McMurray test could not be 
performed on the right knee.  Lachman and varus/valgus stress 
were negative for ligamentous instability in the right knee.  
Range of motion for the right knee measured 105 degrees of 
flexion (without pain) and 0 degrees of extension (with pain 
at 0 degrees).  Following repetitive motion, flexion stayed 
at 105 degrees on the right, and the veteran had mild pain 
throughout the full range of motion.  Overall, following 
repeat testing and resistance, the veteran's active range of 
motion did not change, and so no additional losses of range 
of motion were observed for the right knee due to painful 
motion, weakness, impaired endurance, incoordination, or 
instability.  The veteran was diagnosed with severe right 
knee osteoarthritis, total knee arthroplasty pending.

An August 2008 VA treatment record notes that the veteran 
used a cane for ambulation and that range of motion of his 
right knee measured from 0 to 120 degrees; it was also noted 
that he had stable varus/valgus and no effusion of the right 
knee and that, due to his end-stage osteoarthritis, he needed 
a total right knee arthroplasty once his diabetes was under 
control.  A September 2008 VA treatment record reflects the 
veteran's ongoing complaints of right knee pain and 
reiterates that the veteran will have right knee replacement 
surgery once his glucose level is under control.

At his Travel Board hearing in September 2008, the veteran 
testified with regard to the pain that he experiences due to 
his right knee degenerative arthritis.  He stated that his 
right knee gets weak and gives out on him and that he has 
fallen many times (approximately 7 to 8 times at home).  He 
reiterated that he plans to have right knee replacement 
surgery as soon as his blood sugar gets under control.  The 
veteran stated that he uses crutches all the time, primarily 
for his right knee, and that his right knee swells up all the 
time.  The veteran testified that he experiences increased 
pain in his right knee if he has been moving around a lot on 
a particular day.  He also stated that his right knee locks 
up on him, and when this happens, it is hard for him to 
straighten the knee out.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's right knee degenerative 
arthritis is appropriately evaluated as 10 percent disabling.  
The objective findings of record do not reflect limitation of 
motion of the right leg to 30 degrees of flexion or 15 
degrees of extension to warrant a rating in excess of 10 
percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2008).  In this regard, the veteran's right knee flexion has 
been shown to be, at worst, 90 degrees when considering 
complaints of pain, and his right knee extension had been 
shown to be, at worst, 10 degrees when considering complaints 
of pain.  Thus, even considering the veteran's subjective 
complaints of pain, the medical evidence of record does not 
support any additional limitation of motion in response to 
repetitive motion that would support an evaluation in excess 
of the 10 percent presently assigned.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2008); see also 38 
C.F.R. §§ 4.45, 4.59 (2008).

The Board has also considered whether separate ratings under 
Diagnostic Code 5260 (leg, limitation of flexion) and 
Diagnostic Code 5261 (leg, limitation of extension) may be 
assigned.  VAOPGCPREC 9-2004, 69 FR 59988 (2004).  Although 
there was one occasion where the veteran had limitation of 
extension to a compensable level of 10 degrees, the veteran's 
flexion has not been limited to 45 degrees to support a 
separate compensable evaluation for limitation of flexion 
under Diagnostic Code 5260.

Additionally, the Board notes that separate ratings can be 
assigned for arthritis under Diagnostic Codes 5003 or 5010, 
and instability under Diagnostic Code 5257.  VAOPGCPREC 9-98 
and 23-97.  In this case, the first medical assessment of 
instability was the March 2007 report, although objective 
testing was not provided.  The first objective test of 
instability was the May 2008 treatment note reflecting 
unstable varus/valgus.  However, the Board notes that on 
February 7, 2007 the veteran underwent an MRI which revealed 
a tear of the posterior horn of the medial meniscus.  In 
light of these findings, the Board will resolve all doubt in 
favor of the veteran and assign a separate 10 percent rating 
for instability under Diagnostic Code 5257 from February 7, 
2007 as the date of first objective evidence to support a 
finding of instability.  See VAOPGCPREC 23-97.  A 10 percent 
rating is appropriate as objective testing during the period 
from February 2007 through September 2008 have on occasion 
revealed some instability and on others revealed the knee to 
be stable.  For example, an unstable varus/valgus was noted 
in May 2008, but was stable in June and August 2008.  As the 
veteran has subjective complaints of instability, coupled 
with the MRI findings and the occasional positive test for 
instability, the Board finds that a 10 percent rating for 
instability is appropriate, and that the evidence does not 
reflect objective evidence of moderate instability or 
subluxation to warrant a higher evaluation under Diagnostic 
Code 5257.  

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the veteran's disability level and 
symptomatology; thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's right knee degenerative 
arthritis is appropriately evaluated as 10 percent disabling 
for the entire period of claim, and that as of February 7, 
2007 a separate rating for instability under Diagnostic Code 
5257 is warranted.  

Left Hip Pain

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  A disability that is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310 (2008).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

At a July 2002 VA joints examination, it was noted that the 
veteran complained of left hip pain after falling off of a 
truck in service in 1973.  Service treatment records note the 
veteran jumped off a 5 ton truck in 1973 and injured his left 
knee, but there were no complaints, treatment, or diagnosis 
pertaining to the left hip.  His October 1974 separation 
examination is negative for any musculoskeletal abnormalities

In a July 2004 VA treatment record, the veteran stated that 
he compensated for his right knee pain by limping, and his 
inability to walk correctly had caused his hips to hurt.  At 
an October 2004 VA examination for the veteran's left hip, 
the veteran denied a history of trauma to the left hip.  
Following examination the VA examiner noted that there was no 
evidence of significant left hip pathology and opined that 
there was no association between the veteran's left hip 
condition and his service-connected left knee condition.  He 
further stated that the veteran's left hip complaints were 
more likely than not actually back pain associated with his 
lumbosacral degenerative disc and joint disease.  X-rays of 
the left hip revealed no bone, joint or soft tissue 
abnormality.  

While VA outpatient records noted a history of osteoarthritis 
of the knees and hips, X-rays of the left hip in October 2005 
to confirm the presence of such was again normal.  There is 
no X-ray finding of left hip arthritis in the records.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  Here, the evidence 
reflects the veteran complaints of left hip pain.  Pain 
alone, without a diagnosed or identifiable underlying malady 
or condition does not in and of itself constitute disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in 
part, and vacated and remanded in part, Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of 
objective evidence of a left hip disability, service 
connection must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   




ORDER

Entitlement to an initial disability rating in excess of 10 
percent for right knee degenerative arthritis is denied.

Entitlement to a separate 10 percent evaluation effective 
February 7, 2007 for right knee instability is granted, 
subject to the regulations applicable to the payment of 
monetary benefits.
 
Entitlement to service connection for left hip pain, to 
include as secondary to service-connected left knee 
arthroplasty and right knee degenerative arthritis, is 
denied.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


